Title: From George Washington to Ezekiel Cheever, 17 December 1780
From: Washington, George
To: Cheever, Ezekiel


                        
                            Sir
                            Head Quarters New Windsor 17th Decemr 1780
                        
                        I have received your favor of the 2d Inst you will take the first opportunity of having Mr Collins brought
                            to Springfield where I will direct a Court Martial to try him under a Resolve of Congress of the 22d Augt 1780 passed
                            expressly for the punishment of those who commit frauds in the department of the Quarter Master, Commissary or Commy of
                            Military Store—You will let me know when Mr Collins arrives at Springfield—and also what Rank or employ he holds in the
                            service. I am &c.

                    